DETAILED ACTION
	 Claims 1-19 and 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 
Claim Objections
Claims 1, 3, 10-11, 13-15, and 21 are objected to because of the following informalities:  “…the housing…” should read as “the shearing housing…”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  “…a tool having a ledge and a tapered sidewall…” should read as “…[[a]] the downhole tool having a ledge and a tapered sidewall…”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  “…the shearing housing towards the proximal end of the frac plug when the upper portion of the shearing housing is flowing towards the proximal end of the frac plug…” should read as “…the shearing housing towards the proximal end of the [[frac plug]] downhole tool when the upper portion of the shearing housing is flowing towards the proximal end of the [[frac plug]] downhole tool …”.  Appropriate correction is required.

Claims 5-9 and 18 is objected to because of the following informalities:  “…the tool…” should read as “…the downhole tool…”.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  “…the upper portion and the lower portion of the shearing housing before being positioned within the hole…” should read as “…the upper portion and the lower portion of the shearing housing before being positioned within [[the]] a hole…”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  “…being positioned between the upper portion and the lower portion before being positioned within the hole…” should read as “…being positioned between the upper portion and the lower portion before being positioned within [[the]] a hole…”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  “…the object being positioned between the upper portion of the housing and the lower portion of the housing along a longitudinal axis of the mandrel…” should read as “…the object being positioned between the upper portion of the housing and the lower portion of the housing along a longitudinal axis of a [[the]] mandrel…”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  “…shearing an upper portion of a shearing housing and a lower portion of the shearing housing via stress points…” should read as “…shearing an upper portion of [[a]] the shearing housing and a lower portion of the shearing housing via stress points…”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  “…the shearing housing being positioned within a mandrel…” should read as “…the shearing housing being positioned within [[a]] the mandrel…”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  “…the second area shearing an upper portion of a shearing housing and a lower portion of the shearing housing…” should read as “…the second area shearing an upper portion of [[a]] the shearing housing and a lower portion of the shearing housing…”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  “…the lower portion along a longitudinal axis of the mandrel before being positioned within the hole…” should read as “…the lower portion along a longitudinal axis of the mandrel before being positioned within [[the]] a hole…”.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  “…the object being configured to be positioned within the hole extending across…” should read as “…the object being configured to be positioned within [[the]] a hole extending across…”.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  “…the upper portion being configured to be sheared from the lower portion based on applied pressure to the shearing housing via an object…” should read as “…the upper portion being configured to be sheared from the lower portion based on applied pressure to the shearing housing via [[an]] the object…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynk (US Publication 2016/0108711 A1; hereinafter “Lynk”) in view of Hern et al. (US Publication 2015/0068727 A1; herein “Hern”).

In regards to claim 11, Lynk discloses: A downhole tool (at least 500) comprising: 
a shearing housing (at least 510, 520) positioned within a mandrel (unlabeled mandrel(s) coupled to shearing housing via threaded connection 512’, 514’; see at least paragraphs [0165-0173] and figures 5), the shearing housing having an upper portion (portion about at least 522, as shown in at least figure 5A) and a lower portion (portion about at least 540, 542, as shown in at least figure 5A), the upper portion of the shearing housing being configured to be sheared from the lower portion of the shearing housing based on applied pressure to stress points (about the shearing elements 552, 558) via an object (at least 530) being greater than a stress threshold (at least paragraphs [0165-0182] introduces for the hydraulic pressure applied against the object 530 and the seat 540 to allow for causing shearing/separation of the lower portion from the upper portion in light of surpassing a stress threshold about the stress points; see the transitioning of figures 5), the object being mechanically coupled to the shearing housing, the stress points being positioned between the upper portion and the lower portion along a longitudinal axis of the mandrel, the stress points coupling the upper portion and the lower portion (as shown in at least figures 5); 
the object being positioned between the upper portion of the housing and the lower portion of the housing along a longitudinal axis of the mandrel (as shown in at least figures 5); 
a first area above the shearing housing (area(s) uphole of the sub 500, as shown in at least figures 5); 
a second area below the shearing housing (area(s) downhole of the sub 500, as shown in at least figures 5), the object extending across the housing to isolate a first area from the second area (at least figure 5B and paragraph [0172] introduces “…the frac ball 530 has moved down the bore 505 and has landed on the seat 540. The biasing force residing at the lower end 524 of the sleeve 520 and in the dogs 542 holds the frac ball 530 within the sliding sleeve 500, creating a pressure seal”); 
wherein the first area and the second area are isolated from each other before (as shown in at least figures 5A-5B) and after (as shown in at least figures 5C-5D) the lower portion and the upper portion are sheared from each other (at least figures 5A-5B and paragraphs [0168-0173] introduces “…the state of FIG. 5A, the ports 545 are generally closed off to fluid flow from the bore 505. More particularly, the lower end 524 of the tubular sleeve 520 and elastomeric seals 527 covers the ports 545. However, the tubular sleeve 520 is designed to slide downward in response to hydraulic pressure, thereby aligning openings 525 in the sleeve 520 with the ports 545”; at least figure 5C and paragraph [0174-0175] introduces “shearing the first shear pin 552 releases the tubular sleeve 520 from the housing 510. This, in turn, allows the tubular sleeve 520 to move downward in the bore 505 relative to the tubular housing 510. The through-openings 525 in the sleeve 520 are now aligned with the ports 545 in the tubular housing, thereby exposing the ports 545”); 
wherein the shearing housing is an integral (Examiner has given the term “integral” its broadest reasonable interpretation in light of the instant application’s specification, and will assume for “integral” to mean “necessary and important as a part of a whole”, as defined within https://dictionary.cambridge.org/us/dictionary/english/integral; furthermore, the expression “integral” has a somewhat broad connotation and is not necessarily restricted to a one-piece article. In re Kohno, 55 CCPA 998, 391 F.2d 959, 157 USPQ 275 (CCPA 1968)) and single piece formed of the upper portion and the lower portion (Examiner notes that the limitation is broad in nature in light of the instant application’s specification, in which a “single piece” can be read as a single portion, single section, etc., which can comprise of a plurality of elements).
However, Lynk appears to be silent in regards to: the object being positioned between the upper portion and the lower portion before being positioned within the hole;
the object being positioned within the housing before being positioned within the hole. 
The teachings of Hern introduce a downhole tool comprising an object landing location within the tubing string. Hern teaches a tool string with a landing seat and a sealing drop ball, wherein the drop ball is positioned across the housing prior to being inserted into the wellbore (at least paragraphs [0023-0024] introduces for the object, at least 44, to be partially positioned within the shear housing, at least 14, 24, before the object and the shearing housing are positioned within a hole; at least figures 1-5 introduces the run-in position depicting the positioning).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lynk to include the teachings of Hern, by modifying the object and the shearing housing taught by Lynk to include for the object to be positioned within the shearing housing before the abject and the shearing housing are positioned within a hole taught by Hern in light of simple substitution of a known deployment mechanism since Hern expressly teaches that a downhole object can be coupled within a downhole tool prior to placement of the downhole tool within a wellbore, further supported by MPEP 2143, section I, subsection B. Furthermore, the use of this mechanism also allows you to include other downhole actuation tools that might otherwise conflict with needing a drop ball, since this one can be held independent of other potential actuation tools (at least abstract and paragraphs (0005, 0023]).

In regards to claim 12, Lynk further discloses: coupling mechanisms (via at least 552, 558) configured to connect the upper portion and the lower portion (as shown in at least figures 5A-5E), wherein the coupling mechanisms are shear pins (at least paragraph [0172] introduces “…the tubular sleeve 520 is held in place by a first shear pin 552, which connects the sleeve 520 to the housing 510 at the first end 522 of the sleeve 520”; at least paragraph [0175] introduces “A shoulder 528 also residing along an outer diameter of the tubular sleeve 520 will come into contact with a second shear pin 558. The second shear pin 558 will block further downward movement of the tubular sleeve 520 during a fracturing operation”), wherein an upper surface of the object and a lower surface of the object are positioned within the shearing housing (as shown in at least figures 5).

In regards to claim 13, Lynk discloses: A method (at least abstract introduces “A method of completing a wellbore involves placing a series of sliding sleeves along a string of production casing in the wellbore and includes dropping a frac ball into the wellbore and landing it on a seat associated with an uppermost sleeve”) associated with a downhole tool (at least 500) comprising: 
coupling an object (at least 530) with a pin (at least 552, 558) to a shearing housing (at least 510, 520, as shown in at least figures 5A-5E), the object being positioned within and across the shearing housing, the object being positioned between the upper portion of the housing and the lower portion of the housing along a longitudinal axis of a mandrel (unlabeled mandrel(s) coupled to shearing housing via threaded connection 512’, 514’; see at least paragraphs [0165-0173] and figures 5), the object being configured to isolate a first area (area(s) uphole of the sub 500, as shown in at least figures 5) above the shearing housing from a second area (area(s) downhole of the sub 500, as shown in at least figures 5) below the shearing housing (at least figure 5B and paragraph [0172] introduces “…the frac ball 530 has moved down the bore 505 and has landed on the seat 540. The biasing force residing at the lower end 524 of the sleeve 520 and in the dogs 542 holds the frac ball 530 within the sliding sleeve 500, creating a pressure seal”), the shearing housing being positioned within the mandrel (as shown in at least figures 5); 
shearing an upper portion (portion about at least 522, as shown in at least figure 5A) of a shearing housing and a lower portion (portion about at least 540, 542, as shown in at least figure 5A) of the shearing housing via stress points (about the shearing elements 552, 558) based on applied pressure to the shearing housing via the object that was positioned within the shearing housing being greater than a stress threshold (at least paragraphs [0165-0182] introduces for the hydraulic pressure applied against the object 530 and the seat 540 to allow for causing shearing/separation of the lower portion from the upper portion in light of surpassing a stress threshold about the stress points; see the transitioning of figures 5), stress points being positioned between the upper portion and the lower portion along the longitudinal axis of the mandrel, the stress points coupling the upper portion and the lower portion (as shown in at least figures 5) and having a smaller diameter than the mandrel (the stress points about 552, 558 creates a cylindrical stress region within 510 which establishes for the diameter of the stress points to be smaller than at least the external diameter of the mandrel coupled to 512’, 514’); 
isolating the first area and the second area shearing an upper portion of a shearing housing and a lower portion of the shearing housing before (as shown in at least figures 5A-5B) and after (as shown in at least figures 5C-5D) the lower portion and the upper portion are sheared from each other (at least figures 5A-5B and paragraphs [0168-0173] introduces “the state of FIG. 5A, the ports 545 are generally closed off to fluid flow from the bore 505. More particularly, the lower end 524 of the tubular sleeve 520 and elastomeric seals 527 covers the ports 545. However, the tubular sleeve 520 is designed to slide downward in response to hydraulic pressure, thereby aligning openings 525 in the sleeve 520 with the ports 545”; at least figure 5C and paragraph [0174-0175] introduces “shearing the first shear pin 552 releases the tubular sleeve 520 from the housing 510. This, in turn, allows the tubular sleeve 520 to move downward in the bore 505 relative to the tubular housing 510. The through-openings 525 in the sleeve 520 are now aligned with the ports 545 in the tubular housing, thereby exposing the ports 545”).
However, Lynk appears to be silent in regards to: the object being positioned within and across the shearing housing before the shearing housing and the object are positioned in a hole;
the object that was positioned within the shearing housing before the shearing housing was positioned in the hole.
The teachings of Hern introduce a downhole tool comprising an object landing location within the tubing string. Hern teaches a tool string with a landing seat and a sealing drop ball, wherein the drop ball is positioned across the housing prior to being inserted into the wellbore (at least paragraphs [0023-0024] introduces for the object, at least 44, to be partially positioned within the shear housing, at least 14, 24, before the object and the shearing housing are positioned within a hole; at least figures 1-5 introduces the run-in position depicting the positioning).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lynk to include the teachings of Hern, by modifying the object and the shearing housing taught by Lynk to include for the object to be positioned within the shearing housing before the abject and the shearing housing are positioned within a hole taught by Hern in light of simple substitution of a known deployment mechanism since Hern expressly teaches that a downhole object can be coupled within a downhole tool prior to placement of the downhole tool within a wellbore, further supported by MPEP 2143, section I, subsection B. Furthermore, the use of this mechanism also allows you to include other downhole actuation tools that might otherwise conflict with needing a drop ball, since this one can be held independent of other potential actuation tools (at least abstract and paragraphs (0005, 0023]).

In regards to claim 14, Lynk discloses: A method (at least abstract introduces “A method of completing a wellbore involves placing a series of sliding sleeves along a string of production casing in the wellbore and includes dropping a frac ball into the wellbore and landing it on a seat associated with an uppermost sleeve”) comprising: 
shearing an upper portion (portion about at least 522, as shown in at least figure 5A) of a shearing housing (at least 510, 520) and a lower portion (portion about at least 540, 542, as shown in at least figure 5A) of the shearing housing via stress points (about the shearing elements 552, 558) based on applied pressure to the shearing housing via an object (at least 530) being greater than a stress threshold (at least paragraphs [0165-0182] introduces for the hydraulic pressure applied against the object 530 and the seat 540 to allow for causing shearing/separation of the lower portion from the upper portion in light of surpassing a stress threshold about the stress points; see the transitioning of figures 5), stress points positioned between the upper portion and the lower portion along a longitudinal axis of a mandrel, the stress points coupling the upper portion and the lower portion (as shown in at least figures 5) and having a smaller diameter than the mandrel (the stress points about 552, 558 creates a cylindrical stress region within 510 which establishes for the diameter of the stress points to be smaller than at least the external diameter of the mandrel coupled to 512’, 514’), the object being mechanically coupled to and positioned between the upper portion and the lower portion along a longitudinal axis of the mandrel (as shown in at least figures 5), the object being positioned within the housing (as shown in at least figures 5) and the object extending across the housing to isolate a first area above the shearing housing (area(s) uphole of the sub 500, as shown in at least figures 5) from a second area below the shearing housing (area(s) downhole of the sub 500, as shown in at least figures 5; at least figure 5B and paragraph [0172] introduces “…the frac ball 530 has moved down the bore 505 and has landed on the seat 540. The biasing force residing at the lower end 524 of the sleeve 520 and in the dogs 542 holds the frac ball 530 within the sliding sleeve 500, creating a pressure seal”); 
isolating the first area above the shearing housing and the second area below the shearing housing before (as shown in at least figures 5A-5B) and after (as shown in at least figures 5C-5D) the lower portion and the upper portion are sheared from each other (at least figures 5A-5B and paragraphs [0168-0173] introduces “…the state of FIG. 5A, the ports 545 are generally closed off to fluid flow from the bore 505. More particularly, the lower end 524 of the tubular sleeve 520 and elastomeric seals 527 covers the ports 545. However, the tubular sleeve 520 is designed to slide downward in response to hydraulic pressure, thereby aligning openings 525 in the sleeve 520 with the ports 545”; at least figure 5C and paragraph [0174-0175] introduces “shearing the first shear pin 552 releases the tubular sleeve 520 from the housing 510. This, in turn, allows the tubular sleeve 520 to move downward in the bore 505 relative to the tubular housing 510. The through-openings 525 in the sleeve 520 are now aligned with the ports 545 in the tubular housing, thereby exposing the ports 545”); 
positioning the object across the shearing housing before the upper portion is sheared from the lower portion (as shown in at least figure 5A-5B; at least paragraph [0168, 0172] introduces “…the frac ball 530 has moved down the bore 505 and has landed on the seat 540”; the transitioning from figure 5B to 5C introduces the shearing of the portions of the housing after), 
wherein a lower surface of the object is configured to be seated on the lower portion (as shown in at least figure 5B; at least paragraph [0168, 0172] introduces “…the frac ball 530 has moved down the bore 505 and has landed on the seat 540”).
However, Lynk appears to be silent in regards to: the object being positioned between the upper portion and the lower portion along a longitudinal axis of the mandrel before being positioned within the hole;
the object being positioned within the housing and the object extending across the housing before the shearing housing is positioned with the hole
the object being positioned within the housing and the object extending across the housing before the shearing housing is positioned with the hole.
The teachings of Hern introduce a downhole tool comprising an object landing location within the tubing string. Hern teaches a tool string with a landing seat and a sealing drop ball, wherein the drop ball is positioned across the housing prior to being inserted into the wellbore (at least paragraphs [0023-0024] introduces for the object, at least 44, to be partially positioned within the shear housing, at least 14, 24, before the object and the shearing housing are positioned within a hole; at least figures 1-5 introduces the run-in position depicting the positioning).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lynk to include the teachings of Hern, by modifying the object and the shearing housing taught by Lynk to include for the object to be positioned within the shearing housing before the abject and the shearing housing are positioned within a hole taught by Hern in light of simple substitution of a known deployment mechanism since Hern expressly teaches that a downhole object can be coupled within a downhole tool prior to placement of the downhole tool within a wellbore, further supported by MPEP 2143, section I, subsection B. Furthermore, the use of this mechanism also allows you to include other downhole actuation tools that might otherwise conflict with needing a drop ball, since this one can be held independent of other potential actuation tools (at least abstract and paragraphs (0005, 0023]).

Allowable Subject Matter
Claims 1-10, 15-19, and 21 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-14 have been considered, but are moot because a new interpretation of the prior art is being applied as it relates to obviousness as detailed below. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/           Patent Examiner, Art Unit 3676